Citation Nr: 1425454	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-02 077	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain.

2.  Entitlement to a separate rating for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) on a schedular basis.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1978.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In May 2012, the Board issued a decision that denied the claims of entitlement to a rating in excess of 20 percent for a lumbosacral strain and entitlement to a TDIU on a schedular basis.  The Board also partially granted the claim of entitlement to a separate rating for bilateral lower extremity peripheral neuropathy.  Specifically, the Board granted a rating of 10 percent for left lower extremity peripheral neuropathy and a rating of 10 percent for right lower extremity peripheral neuropathy.



ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that denied the claims of entitlement to a rating in excess of 20 percent for a lumbosacral strain and entitlement to a TDIU on a schedular basis and that partially granted the claim of entitlement to a separate rating for bilateral lower extremity peripheral neuropathy, is vacated.  The remainder of the May 2012 Board decision remains undisturbed.




	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




